Citation Nr: 0635041	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a high back 
disability.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from May 2000 to March 2003.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 2003 rating determination by the Waco, Texas Regional 
Office (RO).  

The Board notes that the veteran also perfected an appeal as 
to the issue of entitlement to service connection for sleep 
apnea.  During the pendency of the appeal, the RO, in a 
September 2005 rating decision, granted service connection 
for sleep apnea.  Because the veteran has not disagreed with 
the rating or effective date assigned for the disability, the 
issue pertaining to sleep apnea is no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).   



FINDINGS OF FACT

1.  The veteran's high back disorder, diagnosed as cervical 
spine strain, is reasonably shown to have had its origins 
during his period of active service.

2.  The evidence is at least in equipoise in showing that the 
veteran's right ear hearing loss began during service or is 
causally linked to in-service acoustic trauma.

3.  A current left ear hearing loss is not shown.



CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, a cervical spine disorder was incurred during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  With resolution of all reasonable doubt in the veteran's 
favor, right ear hearing loss was incurred during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006).

3. A left ear hearing loss was not incurred or aggravated by 
service, and a sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claims of service connection 
for a high back disability, diagnosed as  cervical spine 
strain, and right ear hearing loss.  Therefore, no further 
development is needed with respect to these claims.  As far 
as the downstream elements of disability rating and effective 
dates, the RO provided such notice in March 2006 and when the 
RO will subsequently adjudicate the issues when this Board 
decision is effectuated at the RO.  

As to the claim of service connection for left ear hearing 
loss, review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, a VCAA letter 
dated in April 2003 provided the veteran with adequate notice 
as to the evidence needed to substantiate his claim for 
service connection for left ear hearing loss and the evidence 
not of record that is necessary.  This letter further advised 
the veteran that VA would attempt to obtain records of 
private medical treatment if the veteran identified the 
treatment and provided authorization to do so.  Simply put, 
the veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The April 
2003 letter specifically asked the veteran to tell the RO if 
he knew of any additional evidence he would like considered.  
This request of the veteran implicitly included a request 
that if he had any pertinent information, he should submit 
it.  VA has taken all appropriate action to develop the 
veteran's claim for service connection for left ear hearing 
loss.  He was notified and aware of the avenues through which 
he might obtain evidence to substantiate his claim, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Board also notes that in this 
case the veteran was provided notice of the VCAA prior to the 
initial unfavorable RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In a March 2006 letter the veteran was provided with notice 
of the type of information or evidence necessary to establish 
a disability rating and an effective date pertaining to his 
claims on appeal.  Although there was no subsequent 
adjudication of the issue after March 2006, the veteran is 
not prejudiced, because the Board is denying the benefit. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim for service connection.  There is no duty to 
provide another examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Factual Background
      
The veteran contends that ever since he was discharged from 
service, he has had problems with his back.  The veteran also 
contends that his job as an aviation mechanic subjected him 
to acoustic trauma in service and resulted in hearing loss.  

The veteran served from May 2000 to March 2003.  He filed his 
claims of service connection in April 2003.

Service medical records show that the veteran underwent 
several audiological examinations and that it was noted that 
he was routinely noise exposed.  

Audiometric testing in June 2002 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 5, 0, 
0, 15, and 5, respectively in the right ear and as 5, 0, 0, 
0, and 0 respectively in the left ear.  

Audiometric testing in July 2002 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 10, 5, 
5, 15, and 10, respectively in the right ear and as 5, 5, 0, 
0, and 5 respectively in the left ear.

Audiometric testing in August 2002 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 5, 0, 
0, 10, and 0, respectively in the right ear and as 5, 0, -5, 
0, and 0 respectively in the left ear.

In an October 2002 service medical record, the veteran 
complained of right high back pain for the previous two to 
three days.  He reported that while he was lifting a power 
sprayer at work, something happened and he felt has though 
someone was constantly poking a stick at him.  There was no 
history of a previous back injury.  He was diagnosed as 
having an upper back strain without neurologic symptoms.

The veteran underwent a VA audiological examination in July 
2003 in connection with his compensation claim.  Audiometric 
testing revealed pure tone thresholds at 500, 1000, 2000, 
3000 and 4000 Hertz of 10, 10, 0, 15 and 10, respectively in 
the right ear and of 15, 5, 5, 10 and 10, respectively, in 
the left ear.  Word discrimination was 92% for the right ear 
and 100% for the left ear.  The examiner concluded that the 
veteran's hearing was within normal limits for both ears.  

Following VA examination of the spine in July 2004, the 
veteran was diagnosed as having chronic cervical spine 
sprain/strain with a history of trauma in service.  The 
examiner concluded that it was as least as likely as not 
service connected.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

High Back

In this case, the record clearly indicates that during active 
duty in October 2002, the veteran injured his upper back and 
was diagnosed as having high back strain.  Shortly 
thereafter, in July 2004, the veteran was diagnosed as having 
cervical back strain.  The July 2004 VA examiner concluded 
that the cervical back strain was service related.  

Accordingly, the Board finds that the factual circumstances 
in this case present a situation in which the evidence is at 
least in equipoise as to whether a cervical spine  disorder 
had its origins during service.  After resolving all 
reasonable doubt in favor of the veteran, and for the 
foregoing reasons, the Board finds that service connection 
for an upper back disorder is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

Hearing Loss

In addition to the pertinent laws an regulations above, 
sensorineural hearing loss will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
United States Court of Appeals for Veterans Claims (Court), 
in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
there is sufficient evidence to demonstrate a relationship 
between the veteran's service and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d), which provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.303(d).


Right Ear

In this case, the veteran meets the criteria for right ear 
hearing loss under 38 C.F.R. § 3.385 as his speech 
recognition scores using the Maryland CNC Test are less than 
94 percent in the right ear on VA audiological examination in 
July 2003.  The veteran reported that he served as an 
aviation mechanic during service and was subjected to 
acoustic trauma.  The service medical audiological 
evaluations indicate that the veteran was routinely exposed 
to noise.  Given the firm diagnosis of a hearing loss 
disability as defined by the applicable regulation, 38 C.F.R. 
§ 3.385, so soon after service and the unrefuted evidence of 
the veteran's exposure to excessive noise during active duty, 
the Board finds that the evidence is at least in equipoise in 
showing that his right ear hearing loss began during service 
or as the result of excessive noise exposure while on active 
duty. 

After resolving all reasonable doubt in favor of the veteran, 
and for the foregoing reasons, the Board finds that service 
connection for right ear hearing loss is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002).

Left Ear

With regard to the left ear, although the service medical 
records show that the veteran was routinely noise exposed, 
subsequent VA audiological examination in July 2003 indicated 
normal left ear hearing for VA purposes.  

Evidence of a current hearing loss disability, i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, and a 
medically sound basis for attributing such to service may 
serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  
Here, however, neither the veteran nor his representative 
have furnished or identified any competent evidence of a 
current left ear hearing loss for VA purposes since his 
separation from service.  Hence, there is no competent 
evidence of current left ear hearing loss. In the absence of 
any competent medical evidence of a current disability, and a 
nexus between that disability and service, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App 141, 144 
(1992).

In adjudicating this claim, the Board has considered the 
appellant's assertions.  Here, however, the claim on appeal 
turns on the medical matters of current disability and nexus; 
as a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to offer a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, service connection for a left ear hearing 
loss is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for an upper back disorder is granted.

Service connection for a right ear hearing loss is granted.

Service connection for a left ear hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


